In a proceeding pursuant to article 78 of the CP-LR to review a determination- of the respondent Board of Zoning Appeals, dated February 8, 1972, which granted an area variance application by respondents Bdlu Custom Builders, Inc., and Anthony and Claudette Falco, petitioners appeal from a judgment of the Supreme Court, Nassau County, dated June 28, 1972, which dismissed the petition. Judgment affirmed, with costs jointly to respondents appearing separately. Contrary to the view of the Special Term, it is our opinion that petitioners Scimeca had standing .to bring this proceeding. However, we believe that Special Term correctly held that on the merits the proceeding should be dismissed. Munder, Acting P. J., Martuseello, Gulotta, Christ and Benjamin, JJ., concur.